Citation Nr: 0900382	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 10, 
2004 for the grant of service connection for residuals of 
frostbite injury to the feet.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to March 1979.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from February 
2005 and February 2006 rating decisions by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In his December 2006 VA Form-9, the veteran 
requested a Travel Board hearing; he failed to report to such 
hearing scheduled in November 2008.  (Notably the veteran is 
incarcerated).  The veteran had been represented by Veterans 
of Foreign Wars of the United States, however; in 
correspondence received in January and May 2008 he cancelled 
their representation, and indicated he would be representing 
himself until he finds a new representative.  He has not 
designated another representative since then.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to a stressor event in 
service.

2.  An August 2000 Board decision upheld the RO's decision 
denying the veteran's claim seeking service connection for 
residuals of frostbite injury to his feet.

3.  After the August 2000 Board decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for residuals of frostbite injury to his 
feet was received on May 10, 2004.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  An effective date earlier than May 10, 2004 is not 
warranted for the award of service connection for the 
veteran's residuals of frostbite injury to the feet.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Regarding service connection for PTSD, via letter in November 
2005, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although complete VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  He has not alleged that notice was 
less than adequate.  The veteran is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A December 2008 letter 
provided such notice.  As this decision denies service 
connection, neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by any timing defect as 
to this notice.  

The veteran's service treatment (STRs) and personnel records 
are associated with his claims file, as are treatment records 
from Pelican Bay State Prison.  The Board has considered 
whether a VA examination or medical opinion is necessary.  
Because there is no competent evidence that the veteran has, 
or might have, PTSD, the Board finds that a VA examination or 
medical opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).

Regarding the effective date claim, as the rating decision on 
appeal granted service connection for residuals of frostbite 
injuries, and assigned an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A November 2006 statement of the case 
provided notice on the "downstream" issue of an earlier 
effective date for the award.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond.  He has not 
alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

As was noted, the veteran's treatment records have been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist in 
these matters is met.  Accordingly, the Board will address 
the merits of these claims. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection for PTSD:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
The veteran did not serve in combat.  His STRs contain no 
mention of complaints, findings, or diagnosis of psychiatric 
disability.  On service separation examination psychiatric 
evaluation was normal.  He apparently seeks service 
connection for PTSD on the basis that it resulted from his 
cold injury to the feet. 

Records from Pelican Bay State Prison show multiple 
psychiatric diagnoses to include adjustment disorder with 
depressed mood and anti-social personality disorder.  They 
contain no diagnosis of PTSD.

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The record includes no medical treatment/evaluation report 
that shows a definite diagnosis of PTSD.  As the competent 
evidence of record does not include a diagnosis of PTSD based 
on identified supporting symptoms and related to a stressor 
event in service, the preponderance of the evidence is 
against a finding that the veteran has such disability.  The 
threshold requirement for establishing service connection is 
not met.  Hence, the claim must be denied.

Earlier effective date:

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155. 

An August 2000 Board decision upheld an RO decision denying 
the veteran's claim of entitlement to service connection for 
residuals of frostbite injury to his feet.  He did not appeal 
that decision to the U.S. Court of Appeals for Veterans 
Claims.  Hence, the August 2000 decision is final based on 
the evidence then of record, and subject to revision only by 
a Motion to establish clear and unmistakable error (CUE) in 
the decision under 38 U.S.C.A. §§ 5109A, 7111 or by a Motion 
for Reconsideration of the decision.  The veteran has not 
filed a CUE Motion as to the August 2000 decision.  His 
Motion for Reconsideration of that decision was denied by the 
Board in August 2006.  Accordingly, the Board's August 2000 
Board decision is a legal bar to an effective date of service 
connection for residuals of cold injury to the feet prior to 
the date of issuance of that decision.  See 38 U.S.C.A. 
§§ 7104, 5109A; see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  

The veteran's claim to reopen a claim of service connection 
for residuals of frostbite injury to this feet was received 
by the RO on May 10, 2004.  The only question before the 
Board at this time is whether subsequent to the August 2000 
Board decision, but prior to May 10, 2004, he communicated an 
intent to reopen his claim seeking service connection for 
residuals of frostbite injury to his feet.  There is nothing 
in the record to suggest that he did so.  Nothing in the 
claims file received during this time period may be construed 
as a formal or informal claim seeking to reopen the claim of 
service connection for residuals of frostbite injury to the 
feet.  (An April 2003 letter inquiring as to the status of 
his claim may not be construed as an informal claim, as it 
does not identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a)).  The veteran has not alleged that he submitted 
an earlier application to reopen the claim.

As the veteran's claim to reopen the claim of service 
connection for residuals of frostbite injury was received on 
May 10, 2004, and no informal claim to reopen the claim was 
received during the preceding year, the earliest effective 
date possible for the grant of service connection under 
governing law and regulations, outlined above, is the May 10, 
2004 date assigned.  Accordingly, as a matter of law, the 
appeal seeking an effective date prior to May 10, 2004 for 
the grant of service connection for residuals of frostbite 
injury to the feet must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for PTSD is denied.

An effective date prior to May 10, 2004 for the grant of 
service connection for residuals of frostbite injury to the 
feet is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


